Citation Nr: 1008923	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of prostate cancer, status post 
prostatectomy with erectile dysfunction, (the residuals of 
prostate cancer) effective November 1, 2005.

2.  Entitlement to an initial rating in excess of 20 percent 
for the residuals of prostate cancer, effective August 7, 
2008.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

In an October 2005 rating action, the RO granted the 
Veteran's claim of entitlement to service connection for the 
residuals of prostate cancer.  The RO assigned a 100 percent 
schedular evaluation, effective March 28, 2005.  It reduced 
that rating to noncompensable, effective November 1, 2005.  
In addition, the RO granted the Veteran entitlement to 
special monthly compensation, due to the loss of use of a 
creative organ.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. 
§ 3.350(a) (2005).  The Veteran disagreed with that rating, 
and this appeal ensued.

In a December 2006 rating action, the RO raised the Veteran's 
noncompensable rating for the residuals of prostate cancer to 
10 percent.  However, it retained the effective date of 
November 1, 2005.

In August 2008, the Veteran appeared at a hearing at the RO 
before the Veterans Law Judge whose signature appears at the 
end of this decision.  

In September 2008, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Following that 
development, the VA Appeals Management Center in Washington, 
D.C. raised the Veteran's rating for the residuals of 
prostate cancer to 20 percent, effective August 7, 2008.  
Because that was not a full grant of benefits sought on 
appeal, the case was returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  Effective November 1, 2005 through July 20, 2008, the 
Veteran's residuals of prostate cancer were manifested 
primarily by subjective complaints of frequency, urgency, 
nocturia, and incontinence.

2.  Since July 21, 2008, the Veteran's residuals of prostate 
cancer have been manifested primarily by nocturia as many as 
five times a night and frequency, necessitating the use of at 
least two absorbent pads per day.  


CONCLUSIONS OF LAW

1.  The criteria have been met for an initial schedular 
rating of 20 percent for the residuals of prostate cancer, 
effective November 1, 2005 through July 20, 2008.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 
7528 (2009).  

2.  The criteria have been met for a 40 percent schedular 
rating for the residuals of prostate cancer, effective July 
21, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.115b, Diagnostic Code 7528 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of his claim 
for increased initial ratings for the residuals of prostate 
cancer.  38 U.S.C.A.  §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

On March 28, 2005, VA received the Veteran's claim of 
entitlement to service connection for the residuals of 
prostate cancer.  By establishing service connection for the 
residuals of prostate cancer, effective November 1, 2005, the 
Veteran substantiated his claim, and his initial ratings and 
effective dates were assigned.  After the Veteran perfected 
his appeal with respect to the rating percentages, VA 
notified the Veteran of the information and evidence 
necessary to substantiate and complete his claim for 
increased initial ratings, including the evidence to be 
provided by him and notice of the evidence VA would attempt 
to obtain.  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
needed to substantiate his claim.  The RO obtained the 
Veteran's records reflecting his treatment for prostate 
cancer from February 2005 through May 2009, as well as 
statements from his wife, sibling, and supervisor.  Moreover, 
in November 2009, VA examined the Veteran to determine the 
extent of impairment due to his residuals of prostate cancer.  
The VA examination report shows that the examiner reviewed 
the Veteran's medical history, interviewed and examined the 
Veteran, performed relevant laboratory tests, documented the 
Veteran's current medical condition, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Therefore, the Board concludes that the 
VA examination is adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).

Finally, in April 2006 and August 2008, the Veteran had 
hearings at the RO before a VA Decision Review Officer and 
the undersigned Veterans Law Judge, respectively.  
Transcripts of those hearings have been associated with the 
claims folder. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding information which could 
used be to support his appeal; and there is no evidence of 
any VA error in notifying or assisting the Veteran that could 
result in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Therefore, the Board 
will proceed to the merits of the appeal.

Analysis

The Veteran contends that the ratings for his service-
connected residuals of prostate cancer do not adequately 
reflect the levels of impairment experienced during the 
indicated time frames.  Therefore, he maintains that 
increased ratings are warranted.  

After carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence supports the assignment of a 20 
percent rating for the residuals of prostate cancer, status 
post prostatectomy with erectile dysfunction, (the residuals 
of prostate cancer), effective November 1, 2005 through July 
20, 2008.  Further, for the period from July 21, 2008 through 
the present, the Board finds that the preponderance of the 
evidence supports the assignment of a 40 percent rating for 
the residuals of prostate cancer.  

Disability evaluations are determined by the application of 
the criteria set forth in the Diagnostic Codes of VA's 
Schedule For Rating Disabilities.  The Rating Schedule 
assigns ratings based on the average impairment of earning 
capacity (in civilian occupations) resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.  Each 
disability is considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

Prostate cancer is rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.115b, Diagnostic Code 7528.  
Initially, a 100 percent schedular evaluation will be 
assigned that disorder.  Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  Where, as in the Veteran's case, there has been 
no local recurrence or metastasis, the residuals of prostate 
cancer will be rated on the residuals of voiding dysfunction 
or renal dysfunction, whichever is predominant.

With respect to voiding dysfunction, the Veteran's residuals 
of prostate cancer are rated on the basis of urine leakage, 
frequency, or obstructed voiding.  When there is continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence, a 20 percent rating is 
warranted, when the Veteran is required to wear absorbent 
materials which must be changed less than two times per day.  
A 40 percent rating is warranted, when the Veteran is 
required to wear absorbent materials which must be changed 
two to four times per day.  A 60 percent rating is warranted 
when the Veteran is required to wear absorbent materials 
which must be changed more than four times per day.  
38 C.F.R. § 4.115a (2009).

In cases of urinary frequency, a 10 percent rating is 
warranted when there is a daytime voiding interval between 
two and three hours, or; when the Veteran awakens to void two 
times per night.  A 20 percent rating is warranted when there 
is a daytime voiding interval between one and two hours, or; 
when the Veteran awakens to void three to four times per 
night.  A 40 percent rating is warranted when there is a 
daytime voiding interval of less than one hour, or; when the 
Veteran awakens to void five or more times per night.  Id.

With respect to voiding obstruction, a 10 percent rating is 
warranted when there is marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following:  

Post void residuals greater than 150 cc 

Uroflowmetry; markedly diminished peak 
flow rate (less than 10 cc/sec) 
Recurrent urinary tract infections 
secondary to obstruction 

Stricture disease requiring periodic 
dilatation every 2 to 3 months

A 30 percent rating is warranted for voiding dysfunction when 
there is urinary retention requiring intermittent or 
continuous catheterization.  Id.

With respect to urinary tract infections, a 10 percent rating 
is warranted when the infection requires long-term drug 
therapy with one to two hospitalizations per year and/or 
requiring intensive management.  A 30 percent rating is 
warranted for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times a 
year), and/or requiring continuous intensive management.  
Otherwise, rate as renal dysfunction.  Id.

With respect to renal dysfunction, a 30 percent rating is 
warranted when albumin is constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 60 percent 
rating is warranted when there is constant albuminuria with 
some edema; or, a definite decrease in kidney function; or, 
hypertension rated at least 40 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  Id.

For VA rating purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm or greater.  
Isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 
7101, Note 1.  

A 10 percent rating is warranted when the diastolic pressure 
is predominantly 100 or more, or; when the systolic pressure 
is predominantly 160 or more.  A 10 percent rating is also 
warranted when the veteran has a history of a diastolic 
pressure of 100 or more and requires continuous medication 
for control.  A 20 percent rating is warranted when the 
diastolic pressure is predominantly 110 or more and the 
systolic pressure is 200 or more.  A 40 percent rating is 
warranted when the diastolic pressure is predominantly 120 or 
more, and a 60 percent rating is warranted when the diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).  

Where there is a question as to which of two evaluations 
shall be applied when rating a service-connected disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in this 
case, service connection is granted and an initial rating 
award is at issue separate ratings can be assigned for 
separate periods from the time service connection became 
effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  That 
is, a veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the service connection claim was 
filed until a final decision is made.  Therefore, the 
analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The Veteran reports that the primary residuals of his 
prostate cancer are erectile dysfunction, nocturia at least 
three times a night, and post-micturition dribbling for which 
he uses two to three absorbent pads daily.  His wife and 
sibling essentially support those statements, and his 
supervisor notes that the Veteran uses the restroom more 
often than his fellow employees.  However, his supervisor 
considers the Veteran a valued employee and states that the 
frequency of his restroom use may be the only negative with 
respect to his job performance.  Included with the foregoing 
statements is a calendar completed by the Veteran which shows 
that during a three and one half week period in July and 
August 2008, he experienced nocturia as many as five times a 
night and required the use of two to three absorbent pads per 
day.  

The Veteran and those who submitted statements on his behalf 
are competent to report the his genitourinary manifestations 
and their effect on his daily activities, including 
employment.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In this regard, the Board 
finds their testimony and statements credible.  Therefore, 
such statements are probative of the issues before the Board 
and must be weighed and evaluated in conjunction with all of 
the relevant evidence of record.  

Private medical records submitted in support of the Veteran's 
claim show that he was diagnosed with prostate cancer in 
February 2005 and underwent a radical prostatectomy in April 
2005.  He reportedly tolerated the procedure well, and 
followup evaluations revealed no evidence of cancer 
recurrence.  Although various laboratory tests and studies 
were, essentially, negative for any objective residual 
manifestations, the Veteran consistently reported frequency, 
urgency, nocturia, and/or incontinence.  Indeed, since 
November 7, 2005, his outpatient treatment records have 
generally shown frequency of urination reported as one to two 
hours and nocturia reported as often as three times a night.  
On April 25, 2006, the Veteran's wife confirmed that the 
Veteran experienced nocturia at least three times a night, 
and that he had to use tissues or absorbent pads for 
incontinence.  Taken together, those statements more nearly 
approximate the criteria for a 20 percent schedular rating, 
under the  schedule for rating urinary frequency.  At the 
very least, there is an approximate balance of evidence both 
for and against the assignment of that rating.  Under such 
circumstances, all reasonable doubt is resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3.  
Therefore, effective November 1, 2005, the rating for the 
Veteran's residuals of prostatitis is increased to 20 
percent.  

In arriving at this decision, the Board has considered the 
possibility of a still higher schedular rating.  However, the 
preponderance of the competent evidence of record was 
negative for his need to wear absorbent materials which had 
to be changed more than four times per day; or, daytime 
voiding at intervals of less than one hour; or, awakening to 
void five or more times per night; or, urinary retention 
requiring intermittent or continuous catheterization; or, 
recurrent symptomatic infection; or, constant or recurring 
albumin with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7101.  

The foregoing discussion notwithstanding, the Board finds a 
reasonable basis for an additional schedular increase.  In a 
nearly month long calendar log, starting on July 21, 2008, 
the Veteran recorded nocturia as many as five times a night 
and his need for two to three absorbent pads per day.   Such 
manifestations meet or more nearly approximate the criteria 
for a 40 percent schedular evaluation for his residuals of 
prostate cancer.  Because the Board finds the Veteran 
credible, a 40 percent schedular rating is assigned effective 
July 21, 2008.  In arriving at this decision, the Board has, 
again, resolved all reasonable doubt in favor of the Veteran.

In arriving at this decision, the Board has considered the 
possibility of a still higher schedular rating, effective 
July 21, 2008.  However, neither he nor the people who 
submitted statements on his behalf, nor the medical records, 
show that he was required to wear absorbent materials which 
needed to be changed more than four times a day; or, constant 
albuminuria with some edema; or, a definite decrease in 
kidney function; or, hypertension rated at least 40 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Moreover, during his November 2009 VA examination, the 
Veteran acknowledged that the residuals of his prostate 
cancer did not affect his employment as a steelworker or his 
ability to perform activities of daily living.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial 20 percent initial rating for the 
residuals of prostate cancer, effective November 1, 2005 
through July 20, 2008, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an initial 40 percent schedular rating for the 
residuals of prostate cancer, effective July 21, 2008, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


